DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is requested to update the status of Application No.  14/552,769    filed on 11/25/2014 (which is now US Patent No. 10,272,013) in the cross-reference to related applications.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a force compression module to detect an amount of force” in claims 4, 14 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a force compression module to detect an amount of force”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0010543) in view of Freeman et al. (US 2005/0267536).
Regarding claim 1, Johnson et al. discloses a Cardio-Pulmonary Resuscitation (CPR) system that is usable by a rescuer to care for a patient (fig. 2, see abstract), the CPR system comprising: 
a base device 10 (an AED 10, fig. 2, see [0069]); 
a processor 22 (see [0039]), disposed in the base device 10 (fig. 2A, [0070]), the processor (“to adjust the target compression depth based at least in part on the information about the physiological parameter of the person”, see [0039]) to compute a first target depth value based at least in part on a first information (step 952 or step 956 in fig. 14, see [0170] or [0172]) representative of chest compressions (see [0158]) being applied to a patient at a first time period (period between steps 950- 954 as shown in fig. 14 and “an initial time period” as disclosed in [0167]); and a second target depth value based at least in part on a second information representative of chest compressions (step 962 in fig. 14 or a repeated measure of compression depth at step 956 from second feedback loop of steps 964, 968 and 970 in fig. 14) being applied to the patient at a second time period (period of time elapsed in step 960 as shown in fig. 14 and period after the initial time period as disclosed in [0167]);
Johnson et al. does not disclose a counter disposed in the base device, the counter to determine a first number of detected chest compressions during a first time period and a second number of detected chest compressions during a second time period; and wherein the processor to compute a first target depth value based at least in part on the first number of detected chest compressions, and a second target depth value based at least in part on the second number of detected chest compressions, the second target depth value different from the first target depth value.
However, Freeman et al. teaches a similar CPR system comprising a counter (‘Detect & Increment Chest Compressions Counter’, see [0070]) disposed in the base device 10 (AED 10, fig. 1), the counter to determine a first number of detected chest compressions during a first time period and a second number of detected chest compressions during a second time period (see fig. 6A and [0070]. Note: the number of detected chest compressions during each time period is detected by means of ‘Detect & Increment Chest Compressions Counter’, see [0070]); and wherein the processor 20 (fig. 3, see [0060]) to compute a first target depth value based at least in part on the first number of detected chest compressions (“outputting "Push Harder" voice/text prompts and return to `Detect & Increment Chest Compression count` state”, see [0070]), and a second target depth value (“outputting the prompt "Push With Less Force”, see [0071]), based at least in part on the second number of detected chest compressions, the second target depth value different from the first target depth value (Note: the second target depth value corresponding to “less force” would be different from the first target depth value corresponding to “push harder”)
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the Johnson et al. ‘s reference, to include a counter disposed in the base device, the counter to determine a first number of detected chest compressions during a first time period and a second number of detected chest compressions during a second time period; such that the processor to compute a first target depth value based at least in part on the first number of detected chest compressions, and a second target depth value based at least in part on the second number of detected chest compressions, the second target depth value different from the first target depth value, as suggested and taught by Freeman et al. , for the purpose of providing a device for assisting a rescuer in delivering therapy to a patient, with suitable processor configured to provide appropriate prompts via an interface to the rescuer in order to assist the rescuer in delivering effective therapy to the  patient (see [0028])
Regarding claims 2 and 12, Freeman et al. teaches wherein the second target depth value is less than the first target depth value (“outputting the prompt "Push With Less Force”, see [0071]. Note: the second target depth value corresponding to “less force” would be less from the first target depth value corresponding to “push harder”)
Regarding claims 3-5, 13-15 and 20, Johnson et al. discloses further comprising a memory (‘memory’, see [0039]), the memory storing a lookup table and the first target depth value and the second target depth value are determined based at least in part on the lookup table (“look-up new CPR compression target depth”, see [0158]);  further comprising a force compression module to detect an amount of force (“pressure sensor”, see [0129]) that is exerted during a chest compression during the first time period, wherein the processor computes the second target depth value based at least in part on the amount of detected force (see fig. 14. Note: amount of detected force is associated with actual CPR compression depth measured in step 956); wherein the first target depth value includes a first target depth value range (“the target depth can be displayed as a range of preferred depths”, see [0155] and fig. 12B)  and the second target depth value includes a second target depth value range (fig. 12B, see [0155]), further wherein the second target depth value range is different from the first target depth value range  (“new target depth”, see step 970 in fig. 14)
Regarding claims 6-8 and 16-18, Freeman et al. teaches wherein the counter determines a third number of detected chest compressions during a third time period and the processor computes a third target depth value based at least in part on the third number of detected chest compressions (see repeated loop of `Detect & Increment Chest Compression count` state disclosed in  [0070], which suggest and teach third target depth value associated with third number of detected chest compression),  wherein the third target depth value is different from the second target depth value or the same as the second target depth value (which depends on the depth value evaluated at each detected number of compressions, see [0070]).
Regarding claim 9, Johnson et al. a memory disposed in the base device (‘memory’, see [0039]), but does not disclose wherein the memory stores a maximum decrease in depth value, wherein the difference between the first target depth value and the second target depth value is not more than the maximum decrease in depth value. However, Johnson et al. already teaches a variance in the CPR compression depth being not to large (e.g. greater than 0.5 inches) (see [0177]) and that the system can determine an adjustment in the target compression depth that is a fraction of an inch and prompt the rescuer to increase or decrease the compression depth by the determined amount (see [0159]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Johnson et al. ‘s reference, such that the memory stores a maximum decrease in depth value, wherein the difference between the first target value and the second target value is not more than the maximum decrease in depth value, for the purpose of providing a predetermined variance in the CPR compression depth being an effective and safe value to ensure an optimal determination of a desirable target depth during CPR.
Regarding claim 10, Johnson et al. discloses a memory disposed in the base device (‘memory’, see [0039]), wherein the memory stores an initial target depth value (see step 954 in fig. 14), but does not disclose that the initial target depth value being greater than the first target depth value and the second target depth value. However, Johnson et al. already teaches that the system can determine an adjustment in the target compression depth that is a fraction of an inch and prompt the rescuer to increase or decrease the compression depth by the determined amount (see [0159]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Johnson et al. ‘s reference, such that the initial target depth value being greater than the first target depth value and the second target depth value, in order to ensure the rescuer to effectively decrease the compression depth according to an optimal determination of a desirable target compression depth during CPR (see [0159]).
Regarding claim 11, Johnson et al/Freeman et al discloses all the claimed features (see discussion in claims 1 and 10 above)
Regarding claim 19, Johnson et al/Freeman et al discloses all the claimed features (see discussion in claims 1 and 9 above)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-10 of U.S. Patent No. 10,272,013 in view of Johnson et al. and/or Freeman et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,272,013 in view of Johnson et al. and/or Freeman et al.  teach essentially all the claimed features. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itnati ‘117 discloses a cardiac massage devices and systems. Tan et al. ‘100 teaches devices for assisting rescuers in performing cardio-pulmonary resuscitation (CPR). Freeman ‘733 disclose an integrated resuscitation system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785